 In the Matter of SEARS ROEBUCK AND Co.andRETAIL CLERKS UNION,LOCAL #698, OF THE RETAIL CLERKS INTERNATIONAL PROTECTIVEASSOCIATION, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. 8-R-2025.-Decided March 6, 1946Messrs. R. D. HookeandDale M. Race,of Chicago, Ill., for theCompany.Messrs. A. L. JacobsonandL.W. Radabaugh,of Akron, Ohio, forthe Union.Mr. Harry R. Ehrlich,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Retail Clerks Union, Local #698, ofThe Retail Clerks International Protective Association, affiliatedwith the American Federation of Labor, herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Sears Roebuck and Co., Akron,Ohio, store, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeGeorge F. Hayes, Trial Examiner. The hearing was held at Akron,Ohio, on January 22, 1946. The Company and the Union appearedand participated.'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby af-firmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :'Truck DriversUnion, Local 348, A. F. L, alsoservedwith potice,did not appear.66 N. L.R. B., No. 40.339 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSears Roebuck and Co. is a corporation organized and doing busi-ness under the laws of the State of New York, with a branch storelocated at Akron, Ohio.During the past fiscal year the Companysold at its Akron branch store merchandise valued in excess of$500,000, of which over 50 percent was received from outside theState of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDRetailClerksUnion, Local #698, of The Retail Clerks Inter-nationalProtective Association,affiliatedwith the American Feder-ation of Labor,is a labor organizationadmitting to membershipemployeesof the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn November 12, ,1945, at an informal conference, the Companydenied the Union's requested recognition as bargaining representa-tive of its employees.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe, representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the, Act.IV. THEAPPROPRIATE UNITWe find, substantially in accord with an agreement of the parties,that all employeesof the Company at its Akron, Ohio, store, exclud-ing store manager,assistant storemanager, store auditors, divisionmanager departments42 and 64,3 P. B. X. operator, auditing de-partment,cashier,assistantcashier, credit department, credit man-ager, unitcontrol department, control clerk, employees covered bythe Teamsters' contract,4 and all other supervisory employees withf The Field Examiner reportedthat the Union submitted 44 membership cards datedduring the latter months of 1945.Thereare approximately 79 employees in the ap-propriate unit.3 Frank Perunko is head of heating,plumbing and building material department whichmakes up departments42 and 64.& The Teamsters'contract covers the following job classifications : attendant servicestation,warehousefurniture finisher, receiver and assistant receiver, helper, receivingroom,warehousehelper,warehouse, customer service manager, radio repair, servicerepair,shipping clerk, service man,warehousehelper part-time. SEARS ROEBUCK AND CO.341authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questiononcern ing representation whichhas arisen be resolved by an election ysecret ballot among the em-ployees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of the Directionof Elec-tion herein, subject to the limitations and additionsset forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigationto ascertain representa-tives for the purposes of collective bargaining with Sears Roebuckand Co., Akron, Ohio, store, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the directionand supervision ofthe Regional Director for the Eighth Region,acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rulesand Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill oron vacation ortemporarily laid off, and including employeesin the armed forcesof the United States who present themselvesin personat the polls,but excluding any who have since quit or been dischargedfor causeand have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire tobe representedby Retail Clerks Union, Local #698, of The Retail Clerks Inter-national Protective Association, affiliated with the American Feder-ation of Labor, for the purposes of collective bargaining.AIR.GERARD D. REILLY took no part inthe consideration of theabove Decision and Direction of Election.